Exhibit 10.35

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (the “Agreement”) is made this      day of
                    , 20    , by and between Arthur J. Gallagher & Co., a
Delaware corporation (the “Company”), and                      (the “Employee”).

WHEREAS, the Company desires to grant an award of Restricted Stock to the
Employee under and pursuant to the Company’s Restricted Stock Plan (the “Plan”);
and

WHEREAS, the Company desires to evidence the award of Restricted Stock to the
Employee and to have the Employee acknowledge the terms and conditions of the
award of Restricted Stock by this Agreement; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
approved this award of Restricted Stock;

NOW, THEREFORE, IT IS AGREED:

1. Grant of Restricted Stock. Subject to the terms and conditions of the Plan
and this Agreement, the Company hereby grants to the Employee, a Restricted
Stock award with respect to              shares of common stock, $1.00 par
value, of the Company (“Common Stock”).

2. Vesting. This award of Restricted Stock shall vest [vesting schedule varies
by award]. The restrictions set forth in this paragraph shall apply to the
Restricted Stock until the Restricted Stock vests. Subject to the provisions of
this Agreement, the grant of Restricted Stock may not be revoked.

The Employee shall not have a beneficial ownership interest in, or any of the
rights and privileges of a stockholder as to, the Restricted Stock, including
the right to receive dividends and the right to vote such Restricted Stock until
such Restricted Stock vests and is issued or transferred to the Employee in
accordance with the terms of this Agreement. An account established by the
Company on behalf of the Employee shall be credited with the amount of all
dividends that would have been paid on the shares of Restricted Stock if such
shares were actually held by the Employee (“Dividend Equivalents”). Such
Dividend Equivalents shall be subject to the same vesting conditions applicable
to the Restricted Stock to which they relate, and upon the vesting of a share of
Restricted Stock, the Dividend Equivalents related to such share shall be paid
to the Employee in cash, without earnings thereon. Notwithstanding the
foregoing, the Employee shall not be entitled to delivery of the stock
certificate representing the shares of Common Stock subject to the Restricted
Stock award or to the Dividend Equivalents related to such shares until the
shares have vested; the Restricted Stock may not be sold, transferred, assigned,
pledged, or otherwise encumbered or disposed of until vested; all of the
unvested Restricted Stock shall be forfeited and all rights of the Employee to
such unvested Restricted Stock shall terminate without further obligation on the
part of the Company under the circumstances set forth in the next paragraph; and
all unvested Restricted Stock shall vest under the circumstances set forth in
the next paragraph.



--------------------------------------------------------------------------------

In order to earn and vest in the award of Restricted Stock, the Employee must at
the time of vesting either (i) remain employed as an active, regular, full-time
employee of the Company or one of its Subsidiaries through the applicable
vesting date, or (ii) have been terminated by the Company prior to such vesting
date for any reason other than for cause; provided that any unvested portion of
the award of Restricted Stock will become fully earned, vested and distributable
in the event the Employee dies or becomes permanently and totally disabled. For
purposes of this Agreement, a termination “for cause” shall include a
termination based on management’s determination that the Employee has:

 

  •   Committee any dishonest or fraudulent act to the detriment of the Company;

 

  •   Been convicted of any felony or crime involving moral turpitude;

 

  •   Been insubordinate;

 

  •   Failed to perform his or her duties to the expectation of management;

 

  •   Violated any policy or procedure established by management; or

 

  •   Lost any professional licenses required for the performance of the
Employee’s duties.

3. Payment of Restricted Stock. On each vesting date applicable to the
Restricted Stock or at such earlier time as provided for in the preceding
paragraph hereof or as the Company may otherwise determine, all restrictions
applicable to the Restricted Stock vesting on that date shall lapse and a stock
certificate for a number of shares of Common Stock equal to the number of vested
shares, free of all restrictions, shall be issued or delivered to the Employee
or his beneficiary or estate, as the case may be, upon the request of such
person. The Company shall not be required to deliver any fractional share of
Common Stock but shall pay in cash, in lieu thereof, the fair market value
(measured as of the vesting date) of such fractional share to the Employee or
his beneficiary or estate, as the case may be. If an amount is payable by the
Employee to the Company under applicable tax laws in connection with the vesting
of the Restricted Stock, the Company may, in its discretion and subject to such
rules as it may adopt, permit the Employee to make such payment, in whole or in
part, by authorizing the Company to transfer to the Company shares of Restricted
Stock otherwise deliverable to the Employee having a fair market value equal to
the amount to be paid under such tax laws.

4. Regulatory Approvals and Listing. The Company shall not be required to issue
or deliver any certificate or certificates for shares of Common Stock upon the
vesting of Restricted Stock granted hereby prior to (i) the obtaining of any
approval from any governmental agency which the Company shall, in its sole
discretion, determine to be necessary or advisable, (ii) the admission of such
shares to listing on any stock exchange on which the Common Stock may then be
listed, and (iii) the completion of any registration or other qualification of
such shares under any state or Federal law or rulings or regulations of any
governmental body which the Company shall, in its sole discretion, determine to
be necessary or advisable.

5. Adjustment in Event of Changes in Capitalization. In the event of a
recapitalization, stock split, stock dividend, combination or exchange of
shares, merger, consolidation, rights offering, separation, reorganization or
liquidation, or any other change in the corporate structure or shares of the
Company, the Board shall make such equitable



--------------------------------------------------------------------------------

adjustments, designed to protect against dilution, as it may deem appropriate in
the number and kind of shares covered hereby.

6. Change in Control. In the event of a change in control of the Company, as
defined below, this award of Restricted Stock shall immediately vest in full.
For all purposes of the Plan and this Agreement, a “change in control of the
Company” occurs if: (a) any person or group, as defined in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended, is or becomes the
beneficial owner, directly or indirectly of securities of the Company
representing 50 percent or more of the combined voting power of the Company’s
outstanding securities then entitled to vote for the election of directors; or
(b) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board and any new directors whose election by the
Board or nomination for election by the Company’s stockholders was approved by
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election was previously so
approved cease for any reason to constitute at least a majority thereof; or
(c) the stockholders of the Company shall approve the sale of all or
substantially all of the assets of the Company or any merger, consolidation,
issuance of securities or purchase of assets, the result of which would be the
occurrence of any event described in clause (a) or (b) above.

7. Beneficiary. The Restricted Stock shall be distributed to the Employee during
the lifetime of the Employee. The Employee may designate a beneficiary to
receive any undistributed Restricted Stock in the event of the death of the
Employee.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first above written.

 

ARTHUR J. GALLAGHER & CO. By:     

EMPLOYEE    